Citation Nr: 1003873	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1956 to November 1959.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the San Juan, Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
20 percent rating for diabetes mellitus.  The Veteran's 
claims file is now under the jurisdiction of the Chicago RO.  
In June 2007 and in August 2008, this matter was remanded for 
further development; and in March 2009, it was remanded for a 
Travel Board hearing at the Veteran's request.  In September 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of RO initial consideration.  He was 
also granted an additional 60-day abeyance period for 
submission of evidence (he stated that his waiver would 
encompass the further submission).  Additional evidence was 
received in December 2009.

The evidence received in December 2009 includes a letter from 
M. M., M.D., indicating the Veteran has developed cataracts 
secondary to his diabetes mellitus.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

It is reasonably shown that the Veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activities; at no time during the appeal period is the 
diabetes mellitus shown to have been manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSION OF LAW

The Veteran's diabetes warrants a 40 percent rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.119; 
Diagnostic Code (Code) 7913 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

An August 2008 letter (pursuant to the Board's August 2008 
remand) provided the Veteran the detailed notice required 
under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
had held that a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. 
§ 5103(a).  In the interim the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Vazquez, holding that in a claim for increase, the VCAA 
notice required is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
(as well as general notice regarding how disability ratings 
and effective dates are assigned).  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regardless, the 
Veteran has received ample notice, and the claim was 
thereafter readjudicated (curing any notice timing error).  
See November 2008 supplemental statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
identified by the Veteran has been obtained.  He was afforded 
VA examinations in April 2004, May  2005 and (pursuant to the 
June 2007 Board remand) in December 2007.  VA's duty to 
assist the Veteran is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, 
however, are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A December 1998 rating decision granted the Veteran service 
connection for diabetes mellitus, rated 20 percent.  This 
appeal stems from a claim for increase received in December 
2003.

On April 2004 VA examination, the Veteran denied any history 
of ketoacidosis or hypoglycemic reactions.  He denied weight 
changes.  There was no evidence of restriction of activities.  
He reported that he visited his diabetic care provider every 
month.  He complained of erectile dysfunction as well as 
numbness of both hands and feet.  It was noted that he was on 
oral hypoglycemics.  Diabetes mellitus, type 2 was diagnosed.

A March 2005 letter from J. R. R., MD indicates that the 
Veteran started insulin therapy in March 2004.

On May 2005 VA examination, the Veteran reported that he was 
told not to run or do anything strenuous.  He denied episodes 
of ketoacidosis or hypoglycemia.  His weight was stable, and 
he was compliant with his diet.  It was noted that he took 40 
units of insulin in the morning and 25 units in the evening.

Private records from September 2006 to June 2008 show ongoing 
treatment for diabetes mellitus.

On December 2007 VA examination, it was noted that the 
Veteran was on a continuous insulin pump.  He reported that 
he visited his diabetic care provider once about every 6 
weeks.  He denied any episodes of ketoacidosis.  He reported 
episodes of low sugars 1-2 times a month which he treated 
with orange juice with repeat sugar checks 15 minutes later 
and another glass of orange juice if his sugar was still low.  
He stated that he has not had to go to the Emergency Room or 
had to adjust his activity due to low sugars.
At the September 2009 Travel Board hearing, the Veteran and 
his wife testified that his diabetes mellitus affects his 
daily living activities.  He also testified that the diabetes 
significantly interferes with his employment as a college 
professor as he is unable to remain on his feet for long 
periods of time.

In a November 2009 letter, A. N., M.D., states that the 
Veteran requires continuous insulin, a restricted diet and 
restriction of activities.

Diabetes mellitus is rated under Code 7913, which provides 
for a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating when insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet are required; a 40 percent rating when 
insulin, a restricted diet, and regulation of activities are 
required; and a 60 percent rating when insulin, a restricted 
diet and regulation  of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be  compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent  
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913. 

The evidence (and specifically the letter from the Veteran's 
care-provider) reasonably establishes that in addition to 
insulin and a restrictive diet, the Veteran's diabetes 
requires regulation of his activities.  It was noted by his 
physician, that his sugars are under better control as he is 
following instructions.  Accordingly, the schedular criteria 
for a 40 percent rating for diabetes (in 38 C.F.R. § 4.119, 
Code 7913) are met, and such rating is warranted.

The Board has considered whether the next higher (60 percent) 
rating for diabetes is warranted for any period of time under 
consideration, and finds that it is no.  There is no evidence 
(or allegation) that in addition to insulin, dietary 
restriction, and restriction/regulation of activities there 
have also been ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or that the 
diabetes has required twice a month visits to a diabetic care 
provider. 
The Board has considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is necessary.  As all 
symptoms (and associated impairment) demonstrated are 
encompassed by the schedular criteria for the rating 
assigned, those criteria are not shown to be inadequate.  
Furthermore, the disability picture presented by the diabetes 
mellitus is not exceptional.  While the Veteran reports that 
the diabetes causes some interference with his employment as 
a professor because he is unable to stand for prolonged 
periods of time, there is nothing in the record to suggest 
that such interference is marked.  Consequently, referral for 
extraschedular consideration is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).   

Finally, as the Veteran is employed as a college professor, 
the matter of entitlement to a total disability rating based 
on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased (40 percent) rating is granted for the Veteran's 
diabetes, subject to the regulations governing payment of 
monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


